FRANK H. ELMORE, Circuit Judge.
This cause coming on to be heard on defendant’s motion to dismiss and after hearing argument of counsel, and the court being fully advised in the premises, it is
Considered, ordered and adjudged that the said motion be, and the same is hereby granted and that this court further finds that this defendant has been improperly served and that §47.17(8), Florida Statutes, under which process was attempted in this matter is hereby found to be unconstitutional in that it denies the defendant due process of law under the 14th amendment to the constitution of the United States, and it is further
Considered, ordered and adjudged that this case is hereby dismissed without prejudice.